Citation Nr: 1819413	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-31 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected pleural plaques secondary to asbestos exposure.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD.

4.  Entitlement to an initial increased disability rating in excess of 20 percent for service-connected diabetes mellitus type II with diabetic nephropathy.

5.  Entitlement to an initial increased disability rating in excess of 10 percent for service-connected diabetic neuropathy of the right lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetic neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salam, North Carolina, Regional Office (RO). 

In September 2016, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated with the record.

The issue entitlement to increased ratings for PTSD was previously remanded by the Board for further development in June 2013.  Such development was undertaken, and the case is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As detailed below, the Board has granted an increased disability rating of 50 percent for PTSD.  However, whether a disability rating in excess of 50 percent for PTSD is warranted is remanded for additional development.  In addition, the issues of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II with diabetic nephropathy; entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity; entitlement to an initial disability rating in excess of 10 percent for diabetic neuropathy of the left lower extremity; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record, during his Board hearing in November 2016, the Veteran expressly withdrew his appeal for entitlement to an initial compensable disability rating for pleural plaques secondary to asbestos exposure.

2.  Throughout the rating period on appeal, the Veteran's PTSD has more nearly approximated symptoms productive of occupational and social impairment with reduced reliability and productivity, due to symptoms such as depression, anger outbursts, irritability, recurrent intrusive recollections, emotional distress triggered by trauma-related stimuli, sleeping disturbance with nightmares, flashbacks, anxiety, hypervigilance, exaggerated startle response, mood swings, impaired concentration, social isolation, and feeling distant from people.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of entitlement to an initial compensable disability rating for pleural plaques secondary to asbestos exposure have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for a disability rating of 50 percent, but no higher, for PTSD are met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claims decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Withdrawn Issue

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the November 2016, hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew his appeal for entitlement to an initial compensable disability rating for pleural plaques secondary to asbestos exposure as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.

Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and this issue is dismissed.  

III. Claims for Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran was originally granted service connection for PTSD in a December 2010 rating decision.  A 10 percent disability rating was assigned effective November 21, 2007.  In a September 2013 Statement of the Case, the Veteran was awarded an increased disability rating of 30 percent.  The Veteran appealed the initial rating assigned, contending that the severity of his PTSD warrants a higher rating. 

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assigning a PTSD disability rating, the Board also considers Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score ranging between 31 and 40 is assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this instance, the Board finds the Veteran's PTSD disability warrants a rating of 50 percent; the issue of entitlement to a rating in excess of that is remanded herein.

According to the evidence of record, in January 2009 the Veteran's VA physician noted the Veteran had trouble sleeping but no suicidal ideation.  His medication was helping but that the Veteran had some recent flare due to arguments with the VA Regional Office but coping fairly well.  In August 2009, a VA mental health treatment record indicated the Veteran's GAF score was 52.  The Veteran's symptoms included irritability, isolation, intrusive thoughts, and sleep disturbance.  He stated he began drinking while in Vietnam and drank for approximately 10 years after his return.  He stated he attended a Baptist Church, was financially stable, enjoyed camping, woodworking, yardwork, and music.  He was employed as a mechanic and heating/air conditioning. The VA licensed clinical social worker determined the Veteran appeared alert and oriented with no apparent psychosis.  The Veteran stated he has daily intrusive thoughts but stated if he can be by himself, he can redirect the thoughts.  The Veteran stated he no longer enjoyed sports and would rather be by himself.  He stated he loves his wife but felt less inclined to show her and felt as if he pushed people away.  He did not want people to get too close.  He stated he had lost the ability to cope with stress and became angry frequently with verbal outbursts.  He denied suicidal and homicidal ideation.

In November 2009 the Veteran stated during VA treatment that being seen by a psychiatrist was "was the biggest mistake I have ever done.  [H]e opened box that should never be open and all bad memories have come back.  Now I cannot sleep."  He denied suicidal thoughts.

The Veteran was afforded a VA examination in August 2010 where he reported he has demonstrated lot of anger and irritability over many years and his wife has had to deal with this behavior.  He reported he isolates himself for long periods of time particularly during the winter months each year which is concerning to his wife.  The Veteran reported periods where he has feeling of panic or anxiety.  He called these episode panic attacks but the VA examiner stated the Veteran did not describe the experience in ways consistent with the diagnostic criteria for panic attacks.  The Veteran reported these problems occurred when his sinuses were stopped up or when he dwelled on memories from his military service or his frustration with the VA.  He estimated these episodes occurred two or three times per month and said they were terrible when they occurred.  The Veteran reported stated he has been married for 42 years but that his wife had to deal with his temper and anger issues throughout their marriage.  They socialized with friends at music festivals and used to attend church regularly but not currently.  His hobbies included building birdhouses and working in his yard. 

A psychiatric examination revealed the Veteran's general appearance was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable; speech was spontaneous, clear and coherent; Veteran was cooperative, friendly, and attentive; affect was appropriate; mood was fearful; attention was intact; oriented to person, time and place; thought process and content was unremarkable; no evidence of delusions; and the Veteran understood the outcome of his behavior.  There was no evidence of panic attacks, hallucinations, inappropriate behavior, homicidal and suicidal thoughts, or obsessive/ritualistic behavior.  The Veteran was able to maintain impulse control and there were no episodes of violence.  There was no evidence of memory impairments.  The VA examiner also determined there were no problems with activities of daily living. 
A GAF score of 64 was noted.

In February 2011, the Veteran reported that he continued to have problems with falling and staying asleep and having intrusive thoughts at night.  He continued to complain of problems with increased irritability.  A mental health examination revealed the Veteran was alert, attentive, and oriented to person, place, and time.  The Veteran was well groomed, pleasant, cooperative with good eye contact.  His speech was not pressured and was coherent with no formal thought disorder noted.  His mood was dysphoric and affect was constricted.  He denies having active hallucinations and no florid delusions elicited.  He denied active suicidal or homicidal ideations.  The Veteran's insight and judgment were fair.

In July 2011, he continued to report having problems with intrusive thoughts avoidant behaviors and increased irritability.  The Veteran reported having episodes of waking up terrified but did not necessarily remember nightmares.  He complained of problems with falling and staying asleep and not feeling rested even after getting some sleep.  The Veteran stated that he had been having thoughts of ending it all but has no intentions of acting on these thoughts because of his family. A mental health examination revealed the Veteran was alert, attentive, and oriented to person, place, and time.  The Veteran was well groomed, pleasant, and cooperative with good eye contact.  His speech was not pressured and was coherent with no formal thought disorder noted.  His mood was dysphoric and affect was constricted.  He denies having active hallucinations and no florid delusions elicited.  He denied active suicidal or homicidal ideations.  The Veteran's insight and judgment were fair.

In October 2011, the Veteran stated he felt that his mood improved and he was able to sleep better and was not bothered much by nightmares when he increase his medication.  He denied having any recent or current suicidal ideations, intent, or plan to attempt suicide or harm anyone else.

A November 2011 suicide risk screening was negative.  The Veteran reported that he has been angry for the last for weeks.  He stated that he had difficulty sleeping.

A January 2012 VA mental health treatment record indicated the Veteran was alert, attentive, oriented to person, place, and time.  The Veteran was well groomed, pleasant, and cooperative with good eye contact.  His speech was not pressured and was coherent with no formal thought disorder noted.  His mood was described as angry, affect was irritable.  The Veteran denies having active hallucinations with no florid delusions elicited.  He denies active suicidal or homicidal ideations.  The Veteran's insight and judgment were fair.

According to a March 2012 psychological evaluation report from a private clinical psychologist, Dr. B, it was reported that the Veteran currently experienced symptoms of PTSD including intrusive and distressing memories about combat in Vietnam nightmares, cold sweats during sleep, avoidance of people and places, hyperarousal and hypersensitivity including startle effect and jumping at loud noises.  Dr. B stated the Veteran's extensive mental health issues currently led to deficit in his functional capacities and led to his inability to work in an employment capacity.  Clinical findings included memory loss for names of close relative, own occupation, or own name; deficiencies in family relations; persistent irrational fears; intermittent inability to perform activities of daily living; deficiencies in mood; intrusive recollections of a traumatic experiences; disorientation to time or place; inability to establish and maintain effective relationships; deficiencies in judgment; and suicidal ideation.

Dr. B further stated the Veteran exhibited extreme symptoms of PTSD and anxiety.  His psychological and medical issues were currently preventing him from performing daily work activities and preventing him from carrying out required activities of daily living.  The Veteran could not concentrate and he exhibited poor memory and attention.  The Veteran experienced psychological symptoms and medical issues that affected his daily mobility.  He suffered from deficits that impaired his daily functioning.  The Veteran's GAF score was 45.

A March 2014 psychiatric/psychological impairment questionnaire from a private psychologist, Dr. S, revealed the Veteran's symptoms have been chronic with reduction in intensity at times but no remission.  It was likely to continue unless the Veteran found successful therapy. Clinical findings included deficiencies in family relations; deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; and unprovoked hostility and irritability.

A VA mental health treatment record dated January 2016 indicates the Veteran stopped all of his mental health medications approximately 2 weeks ago. He states that he noticed no difference taking the medications and felt that he was overmedicated.  He noticed no difference in mood being off the medications.  A suicide prevention risk assessment screening was negative. According to an April 2016 VA mental health treatment note, the Veteran reported continuing struggles with increase in irritability.  He stated he was sleeping better but still had nightmares. A mental status examination revealed the Veteran was alert, oriented to person, place and time; was appropriately groomed, dressed, nourished, and not in any apparent distress; speech was clear, with normal rate, rhythm, tone, not pressured; mood irritable and affect was congruent with mood; thought process was coherent, relevant, logical, and goal-directed; denied homicidal ideations; denied hallucinations; denied delusions; insight was intact; and judgment was good.

In June 2016 revealed the Veteran reported he was still quite irritable and had a tough time with Memorial Day.  He felt he had to "have to stay away from - people pretty much all the time" due to irritability.  A mental status examination revealed the Veteran was alert, oriented to person, place, and time; was appropriately groomed, dressed, nourished, and not in any apparent distress; speech was clear, with normal rate, rhythm, tone, not pressured; mood irritable and affect was congruent with mood but with good range; thought process was coherent, relevant, logical, and goal-directed; denied homicidal ideations; denied hallucinations; denied delusions; insight was intact; and judgment was good.

In August 2016 the Veteran reported that recent changes to his medication have resulted in dramatic improvement in his mood and irritability.  He still has difficulty sleeping, and wakes up after 3 to 4 hours.  He noted intermittent anxiety relieved by his medication.  The Veteran denied suicidal ideation.  A mental status examination revealed the Veteran was alert, oriented to person, place, and time; was appropriately groomed, dressed, nourished, and not in any apparent distress; speech was clear, with normal rate, rhythm, tone, not pressured; mood was "best it's been in a while" and affect was congruent with mood; thought process was coherent, relevant, logical, and goal-directed; denied homicidal ideations; denied hallucinations; denied delusions; insight was intact; and judgment was good.

In October 2016, a VA mental status examination revealed the Veteran was alert, oriented to person, place, and time; was appropriately groomed, dressed, nourished, and not in any apparent distress; speech was clear, with normal rate, rhythm, tone, not pressured; mood was calm and affect was congruent with mood; thought process was coherent, relevant, logical, and goal-directed; denied homicidal ideations; denied hallucinations; denied delusions; insight was intact; and judgment was good.

The record reflects that the Veteran has been assigned psychiatric diagnosis other than PTSD (i.e., depression and anxiety) which is not service connected. While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's PTSD from those due to other, co-existing and nonservice-connected, psychiatric disability.  Therefore, for the limited purposes of this appeal, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD. 

On longitudinal review of the record, the Board finds that the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity throughout the appeal period, due to such symptoms as depression, anger outbursts, irritability, recurrent intrusive recollections, emotional distress triggered by trauma-related stimuli, sleeping disturbance with nightmares, flashbacks, anxiety, hypervigilance, exaggerated startle response, mood swings, impaired concentration, social isolation, and feeling distant from people.  The Veteran's GAF score ranged from 45 to 64.  Arguably, a GAF score of 45 would support a 70 percent rating.  However, the Board notes that there was only one instance of a GAF score of 45 during the entire appeal period and the GAF score only provides guidance and is not determinative of the proper evaluation to be assigned.  Here, the Board finds that the totality of the evidence shows the Veteran's symptoms more nearly approximate the 50 percent rating criteria during the entire period at issue.

Although the Board concludes that the 50 percent rating has been met, there is scattered evidence of more severe symptoms as identified in Dr. B's report, coupled with more recent reports of improved symptoms.  Accordingly, the evaluation of whether a higher evaluation is for assignment is remanded herein. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

The claim of entitlement to an initial compensable disability rating for pleural plaques secondary to asbestos exposure, has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

A 50 percent rating is granted for PTSD and is subject to regulations governing the payment of monetary benefits.


REMAND

Increased rating for PTSD

As decided above, entitlement to an increased disability rating of 50 percent for PTSD has been granted.  

There is conflicting evidence, however.  For instance, the Veteran testified at the November 2016 Board hearing that he stated he suffered from thoughts of suicide.  However, there is no indication from the medical treatment records that indicate the presence of suicidal ideation; the Veteran denied such thoughts.  In addition, Dr. B has opined that the Veteran exhibits extreme symptoms of PTSD and anxiety which prevent him from performing daily work activities and activities of daily living.  Moreover, in August 2016 the Veteran reported that recent changes to his medication have resulted in dramatic improvement in his mood and irritability.  Given these discrepancies, the Board finds that a new opinion regarding whether a rating higher than 50 percent is warranted at any point during the period of appeal.  

Increased rating for diabetes mellitus type II 
with diabetic nephropathy

Remand is required to obtain a current VA examination and relevant federal and/or private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant VA medical records and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2).  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran is currently rated at 20 percent disability for diabetes mellitus, type II, under Diagnostic Code 7913.  The next highest rating is 40 percent rating which contemplates diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  At the November 2016 Board hearing, the Veteran stated his physician had recently told him to regulate his activities to control his blood sugar.  The most recent VA treatment records are dated in early 2016.  The most recent examination was conducted in 2014.  These statements indicate a worsening of the Veteran's condition since his most recent VA examination and that the Board may not have all the relevant records.

Increased rating for diabetic neuropathy of the 
bilateral lower extremities

Remand is required to obtain a current examination that reconciles inconsistent findings.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the Veteran's claim for an increased rating of his service connected diabetic neuropathy of the bilateral lower extremities, an opinion is needed to clarify the severity of symptoms of record.  Specifically, a December 2015 Diabetes Mellitus Impairment Questionnaire indicated the Veteran's peripheral neuropathy secondary to his diabetes was "severe."  However, a 2014 VA examination noted mild neuropathy.  Thus, it appears that the symptoms have worsened and a current examination is needed.


TDIU

In addition, with respect to the Veteran's claim for a TDIU, the Board finds that this claim is inextricably intertwined with his pending claims for an increased disability rating.  The TDIU claim cannot be reviewed while these pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's claims for an increased disability rating as identified in this REMAND.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  

Additionally, the examiner must provide an opinion regarding whether the Veteran's PTSD symptomatology since 2007 indicate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships; OR whether there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

All pertinent symptomatology and findings should be reported in detail.  Please consider and discuss all pertinent evidence of record including the Veteran's lay statements regarding his symptomatology and all prior VA and private psychological assessments.  The VA examiner is asked to specifically discuss the March 2012 psychological evaluation report from Dr. B.  The examiner must address effects on employment.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected diabetes type II with nephropathy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The relevant DBQ must be utilized and all potential complications addressed, including nephropathy.  The examiner must address effects on employment.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected diabetes type II neuropathy of the bilateral lower extremity.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The relevant DBQ must be utilized.  The VA examiner is requested to address the 2014 VA examination and the 2015 Diabetes Mellitus Impairment Questionnaire.  The VA examiner must address any effects on employment.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


